DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.
 
Prosecution History
Claims 1-20 were originally filed.
Claims 1, 3, 9, 11, and 17-32 are pending and have been allowed for the reasons set forth below.
Allowable Subject Matter
Claims 1, 3, 9, 11, and 17-32 are allowed over the prior art of record.
The closest prior art of record is US 2012/0295757A1 (“Watanabe”), in view of US 2010/0244459A1 (“Gibson”), in view of US 2017/0232867A1 (“Fukazu”), in view of US 2017/0328331A1 (“Fujita”).

The following is an examiner' s statement of reasons for allowance:
The prior art Watanabe discloses a vehicle drive control system that includes a motor coupled with the driving shaft of an internal combustion engine so that torque can be transmitted to the drive wheels when fuel supply to the engine is cut off. The vehicle travels in a creeping mode in this state while motoring of the engine is performed through driving force of the motor. When accelerator depression is detected, fuel injection into a cylinder waiting for the intake stroke of the engine is begun and the engine is started. The crank angle position at a time when fuel injection is started is utilized as a reference position. When the crankshaft of the engine rotates from the reference crank angle position to a predetermined crank angle position, driving by the motor is stopped and the vehicle is then driven by the engine. Watanabe discloses a transmission with a starter generator that generates motor power and an engine that is placed in between the transmission and the starter generator. The engine further comprises a crankshaft that is coupled to both the transmission and the starter generator. Further Watanabe discloses an inverter that is set to receive a current from the battery through a supply cable and further able to apply a current to a stator of the generator. Watanabe however does not explicitly disclose the limitation “the rotation threshold is a variable value set in accordance with a powering torque of the starter generator so that the rotation threshold is lowered in accordance with an increase in the powering torque of the starter generator”.

The prior art Gibson discloses a method and system for starting an engine in a vehicle, wherein the engine includes a starter and the vehicle includes a plurality of energy storage devices electrically coupled to the starter. One example method comprises, during a first charging condition, electrically coupling the plurality of energy storage devices in parallel to each other; and during a second discharging condition, electrically coupling the plurality of energy storage devices in series to each other and to the starter to actuate the starter and rotate the engine. Gibson further discloses a starter generator that comprises a first and second electrode terminal, wherein the first electrode terminal is connected to ground. Further the second electrode terminal is connected to the starter generator and a bypass condenser coupled in parallel to the generator that is further connected to the battery and the ground. However Gibson does not disclose the limitation “the rotation threshold is a variable value set in accordance with a powering torque of the starter generator so that the rotation threshold is lowered in accordance with an increase in the powering torque of the starter generator”. 

The prior art Fukazu discloses a vehicle that includes a motor, a power converter, a fuel tank, and a three-phase line. The power converter is connected to the motor. The power converter is configured to convert electric power and to supply the converted electric power to the motor. The motor is electrically connected to the power converter via the three-phase line. Fukazu further discloses a power supply cable that is electrically coupled to the battery to the generator, and further shows that the power supply cable is inside a cabin of the vehicle. The power supply cable extends inside and outside the vehicle and further enables the breather chamber to communicate with the space inside the vehicle cabin. The ventilation tube connecting portion is connected to the ventilation nozzle of the breather chamber and communicates with the space inside the vehicle cabin through the spaces inside the ventilation tube and the power supply cable. However Fukazu does not explicitly disclose “the rotation threshold is a variable value set in accordance with a powering torque of the starter generator so that the rotation threshold is lowered in accordance with an increase in the powering torque of the starter generator”.

The prior art Fujita discloses a system for controlling rotation of torque applied to a rotating shaft of an engine of a vehicle that uses the engine as a drive source. A main controller controls the engine and the motor. The main controller selectably activates the motor that applies first torque to the rotating shaft of the engine and deactivates the motor. A rotary electric machine includes a rotor connected to the rotating shaft of the engine. A rotation parameter detector measures a rotation parameter associated with rotation of the rotor of the rotary electric machine. A sequence controller performs, in response to an occurrence of a trigger situation, a control sequence that controls, independently of the main controller, the rotary electric machine based on the rotation parameter measured by the rotation parameter detector, thus applying second torque to the rotating shaft of the engine. Fujita further discloses the controller to execute an assistance mode, the assistance mode includes transmitting motor power from the starter generator to the engine when the generator is controlled to a powering state. Further the controller executes the assistance mode when the rotations of the starter generator is lower than a rotation threshold and prohibits execution of the assistance mode when the rotations of the starter generator is greater than the rotations threshold. However Fujita does not disclose the limitation “the rotation threshold is a variable value set in accordance with a powering torque of the starter generator so that the rotation threshold is lowered in accordance with an increase in the powering torque of the starter generator”.

Regarding Claim 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole: 
“the rotation threshold is a variable value set in accordance with a powering torque of the starter generator so that the rotation threshold is lowered in accordance with an increase in the powering torque of the starter generator”.

Claims 3, 11, 9, 19, 22, 25, & 30 depend from claim 1 and are therefore allowable.

Regarding Claim 17, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole: 
“the rotation threshold is a variable value set in accordance with a powering torque of the starter generator so that the rotation threshold is lowered in accordance with an increase in the powering torque of the starter generator”.

Claims 20, 23, 26, 28, & 31 depend from claim 17 and are therefore allowable.

Regarding Claim 18, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole: 
“the rotation threshold is a variable value set in accordance with a powering torque of the starter generator so that the rotation threshold is lowered in accordance with an increase in the powering torque of the starter generator”.

Claims 21, 24, 27, 29, & 32 depend from claim 18 and are therefore allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.A./Examiner, Art Unit 3668                 
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668